155 S.E.2d 303 (1967)
270 N.C. 655
STATE of North Carolina
v.
James Clifford ROBERTS.
No. 742.
Supreme Court of North Carolina.
June 20, 1967.
*305 Atty. Gen. T. W. Bruton, Deputy Atty. Gen. Harrison Lewis, Asst. Atty. Gen. Henry T. Rosser, and Trial Atty. Robert Gold Webb, Wilson, for the State.
Alwood B. Warren, Durham, for defendant.
BRANCH, Justice.
Defendant contends the court erred in refusing to grant his motion for nonsuit as to assault on a female.
There is no statutory definition of assault in North Carolina, and the crime of assault is governed by common law rules. G.S. § 14-33 does not create a new offense as to assaults on a female, but only provides for different punishments for various types of assault. State v. Lefler, 202 N.C. 700, 163 S.E. 873; State v. Jones, 258 N.C. 89, 128 S.E.2d 1; G.S. § 4-1.
This Court generally defines the common law offense of assault as "an overt act or an attempt, or the unequivocal appearance of an attempt, with force and violence, to do some immediate physical injury to the person of another, which show of force or menace of violence must be sufficient to put a person of reasonable firmness in fear of immediate bodily harm." 1 Strong's N.C. Index, Assault and Battery, § 4, p. 182; State v. Davis, 23 N.C. 125; State v. Daniel, 136 N.C. 571, 48 S.E. 544; State v. Gay, 224 N.C. 141, 29 S.E.2d 458; State v. McIver, 231 N.C. 313, 56 S.E.2d 604, 12 A.L.R. 2d 967.
This common law rule places emphasis on the intent or state of mind of the person accused. The decisions of the Court have, in effect, brought forth another rule known as the "show of violence rule," which places the emphasis on the reasonable apprehension of the person assailed. The "show of violence rule" consists of a show of violence accompanied by reasonable apprehension of immediate bodily harm or injury on the part of the person assailed which causes him to engage in a course of conduct which he would not otherwise have followed. This rule has been extended to many cases of assault on a female. Thus, there are two rules under which a person may be prosecuted for assault in North Carolina. See 36 N.C.L.Rev., Show of Violence Rule in North Carolina, p. 198.
Although assault has been defined by this Court many times, the extreme difficulty of applying the facts to the law was recognized in the case of State v. Hampton, 63 N.C. 13, when the Court stated: "It would seem that there ought to be no difficulty in determining whether any given state of facts amounts to an assault. But the behavior of men towards each other varies by such mere shades, that it is sometimes very difficult to characterize properly their acts and declarations." Eighty-eight years later, the Court, speaking through Parker, J. (now C. J.) in the case of State v. Allen, 245 N.C. 185, 95 S.E.2d 526, said: "The rules of law in respect to assaults are plain, but their application to the facts is sometimes fraught with difficulty. Each case must depend upon its own peculiar circumstances."
In answering the question presented, we must, of necessity, review the pertinent cases on assault.
In the case of State v. Hampton, supra, prosecutor was going down steps from a courtroom and defendant, being within striking distance, clenched his right hand and said: "I have a good mind to hit you," thereby causing prosecutor to take another *306 stairway and direction. The Court held this to be an assault.
State v. Shipman, 81 N.C. 513, holds that where a defendant, using threatening language against prosecutor, advanced on him with knife in hand and prosecutor withdrew with the statement, "I shall have to go away," the defendant was properly convicted of an assault. See also State v. McAfee, 107 N.C. 812, 12 S.E. 435, 10 L.R.A. 607; State v. Newton, 251 N.C. 151, 110 S.E.2d 810.
The case of State v. Williams, 186 N.C. 627, 120 S.E. 224, presents evidence that a 23-year old man on several occasions made indecent proposals to a 15-year old girl on public streets, causing her to flee in a direction other than her destination, and causing fear and anxiety on her part. The Court held this to be an assault.
The Court in the Per Curiam opinion of State v. Silver, 227 N.C. 352, 42 S.E.2d 208, held that in a prosecution for assault on a female, where the evidence tended to show that defendant had asked prosecutrix an improper question, unaccompanied by any show of violence, threat, or any display of force, defendant's motion for nonsuit should have been granted.
In the case of State v. Johnson, 264 N.C. 598, 142 S.E.2d 151, defendant's wife, after separation, came home to get some personal belongings. There was an argument and defendant came toward his wife with open knife in his hand. She told defendant to let her out and he immediately unlocked the door and complied. She threw lye on him and left. Holding the evidence insufficient to be submitted to the jury, the Court stated:
"`In order to constitute a criminal assault there must be an overt act or an attempt, or the unequivocal appearance of an attempt, with force and violence, to do some immediate physical injury to the person of another, which show of force or menace of violence must be sufficient to put a man of reasonable firmness in fear of immediate bodily harm.' 1 Strong: N.C. Index, Assault and Battery, § 4, p. 182 (Supp., p. 60)."
In State v. Ingram, 237 N.C. 197, 74 S.E.2d 532, the evidence tended to show that defendant drove his automobile along a public highway and "leered" at prosecutrix who was walking some distance away on a dirt road. She heard defendant's car stop as she was passing through a wooded area, and she ran about 215 feet until she was out of the woods. She then saw defendant walking fast about 70 feet away. Defendant stopped, and she continued to her destination. The Court held the evidence was insufficient to be submitted to the jury on the question of assault on a female, stating:
"So that it seems well settled that in order to constitute the criminal offense of assault there must be an overt act or an attempt, or the unequivocal appearance of an attempt, with force and violence, to do some immediate physical injury to the person of another. * * *
"The display of force or menace of violence must be such as to cause the reasonable apprehension of immediate bodily harm. Dahlin v. Fraser, 206 Minn. 476, 288 N.W. 851" * * *
"There was here no overt act, no threat of violence, no offer or attempt to injure."
Again considering assault on a female, in State v. Gough, 257 N.C. 348, 126 S.E.2d 118, 95 A.L.R. 2d 441, there was evidence that defendant, by false representations, induced two young girls to go with him in his automobile. He stopped the automobile in a wooded area in the nighttime, telling them if they would be nice to him and cooperate with him, they would not get hurt, and he would pay them nice. Whereupon, the girls jumped from the automobile and ran to a farm house where they asked for and received help. Holding there was sufficient evidence of kidnapping, but that there was not sufficient evidence to *307 submit the question of the lesser offense of assault on a female to the jury, the Court said:
"There is no evidence here of threatening words or violence menaced, nor is there any overt act or an attempt, with force and violence, to do physical injury to Elaine Saunders. This Court said in State v. Ingram, 237 N.C. 197, 74 S.E.2d 532:
`So that it seems well settled that in order to constitute the criminal offense of assault there must be an overt act or an attempt, or the unequivocal appearance of an attempt, with force and violence, to do some immediate physical injury to the person of another.'"
The evidence in the instant case shows that witness saw defendant talking to the two children. She then saw the child in defendant's arms. Defendant made no movement to leave, nor did he offer any overt movement indicative of force or violence. Upon being twice told by the witness to put the child down, he placed her in the yard. There was no evidence that the child was frightened or suffered any fear or apprehension as a result of the acts of defendant, or that defendant molested or improperly held the child. It may have been that the sound of the child's voice created an abnormal sexual desire in the apparently disturbed mind of the defendant. On the other hand, he may have had the natural instinct that many normal men have to affectionately hold a child. It is, however, clear there was no threat of violence and no offer or attempt to injure. "We cannot convict him of a criminal offense solely for what may have been in his mind. Human law does not reach that far." State v. Ingram, supra. Evidence of a desire is not sufficient. There must be evidence of an intentional attempt to do violence or injury to the person of another. State v. Davis, 23 N.C. 125.
Considering the evidence most favorable to the State and giving the State the benefit of every reasonable intendment and inference to be drawn therefrom, as we must upon considering motion for nonsuit, State v. Corl, 250 N.C. 252, 108 S.E.2d 608, but being mindful that to convict a person of a criminal offense there must be legal evidence of the commission of the offense charged, something more than is sufficient to raise a suspicion or conjecture, State v. Prince, 182 N.C. 788, 108 S.E. 330, we hold that the trial court erred in denying defendant's motion for judgment of nonsuit.
Reversed.